Citation Nr: 0616648	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  03-19 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 20 percent disabling.  

2.  Entitlement to an initial rating in excess of 10 percent 
for a left knee disability.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
October 1955.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 RO decision, which denied a rating in 
excess of 20 percent for the service-connected right knee 
disability, and which granted secondary service connection 
and a 10 percent rating for a left knee disability, effective 
in September 2001.  The veteran appealed for higher ratings.

In April 2004, the veteran appeared at the RO and testified 
at a hearing conducted by a Veterans Law Judge.  In an April 
2006 letter, the veteran was notified that the judge who 
conducted the hearing was no longer employed by the Board.  
He was given the opportunity for another hearing before a 
judge who would decide his case.  In May 2006, the veteran's 
response was received, noting that he did not desire another 
hearing.  In any case, a transcript of the April 2004 hearing 
has been associated with the claims file.  

In January 2005, the Board remanded the case to the RO for 
additional development.  In February 2006, the Board received 
additional evidence in the form of a VA outpatient record 
dated in November 2005.  In a statement dated in May 2006, 
the veteran's representative waived RO initial consideration 
of this evidence.  38 C.F.R. § 19.37 (2005).  This case is 
now ready for further appellate consideration.  




FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained all evidence 
necessary for an equitable disposition of the claims decided 
herein.

2.  The veteran's service-connected right knee disability is 
shown to be manifested by complaints of pain and giving way; 
clinical findings demonstrate no instability, X-ray evidence 
of severe osteoarthritis of the knee joint, and limitation of 
motion (0 degrees of extension and 125 degrees of flexion) 
accompanied by pain, particularly over the last 30 degrees of 
flexion.    

3.  Since the date service connection was established, the 
veteran's service-connected left knee disability is shown to 
be manifested by complaints of pain and giving way; clinical 
findings demonstrate no instability, X-ray evidence of severe 
osteoarthritis of the knee joint, and limitation of motion (0 
degrees of extension and 125 degrees of flexion) accompanied 
by pain, particularly over the last 30 degrees of flexion.    


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected right knee disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5003, 
5010, 5257, 5260, 5261 (2005).

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected left knee disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5003, 
5010, 5260, 5261 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), among other things, redefined the obligations of 
VA with respect to its duties to notify and to assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001), codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
VCAA and its implementing regulations are applicable to the 
claims decided herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
prior to and following the RO rating decision in May 2002.  
At any rate, as explained herein below, the VCAA notice 
complied with the requirements of the VCAA as interpreted by 
the Court in Pelegrini II.  The Board finds that the timing 
of the VCAA notice is not prejudicial to the veteran because 
it was sent prior to the transfer of the case to the Board 
for appellate consideration in December 2005, and the veteran 
was offered ample opportunity to present evidence or argument 
in support of his appeal.  Accordingly, the Board will 
proceed to adjudicate these claims.  

In the VCAA notice sent to the veteran in July 2001 
(particularly with regard to the right knee claim) and March 
2005, the RO advised the veteran of what was required to 
prevail on his claims for an increased rating, what 
specifically VA had done and would do to assist in the claim, 
and what information and evidence the veteran was expected to 
furnish.  The RO specifically informed the veteran that VA 
would assist him in obtaining records from private and 
Federal government facilities such as VA, if properly 
identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  In the March 2005 letter, the 
RO requested the veteran to send it any evidence in his 
possession that pertained to his claims.  

Further, the veteran was provided with a copy of the rating 
decision dated in May 2002, setting forth the general 
requirements of applicable law pertaining to claims for an 
increased rating for a knee disability.  In the rating 
decision, the RO also informed the veteran of the reasons for 
its determination and the evidence it had considered in its 
decision.  The general advisements were reiterated in the 
statement of the case issued in June 2003, as well as in the 
supplemental statements of the case issued in August 2003, 
October 2003, and November 2004.  The November 2004 
supplemental statement of the case also contained the 
regulations promulgated in light of the VCAA and the United 
States Code cites relevant to the VCAA.  Further, the 
statement of the case and supplemental statements of the 
case, as well as the Board hearing in April 2004, provided 
the veteran opportunity to identify or submit any evidence he 
wished to be considered in connection with his appeal.  As 
such, through these documents, the RO informed the veteran of 
the information and evidence needed to substantiate his 
claims, and the parties responsible for obtaining that 
evidence.  See 38 U.S.C.A. §§ 5102, 5103.  

With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, due 
process in regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  In this case, based on the information the 
RO has provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a hearing before a Veterans Law 
Judge in April 2004.  The RO has obtained the veteran's VA 
medical treatment records.  He has not identified any private 
treatment records relevant to the knees for the RO to obtain 
on his behalf.  He has not identified any additionally 
available evidence for consideration in his appeal.  Further, 
VA has conducted necessary medical inquiry in an effort to 
substantiate the claims.  38 U.S.C.A.§ 5103A(d).  The veteran 
was afforded VA examinations in March 2002 and July 2005, 
specifically to evaluate the current nature and severity of 
the right and left knee disabilities.  Accordingly, the Board 
finds that there is no prejudice to the veteran in proceeding 
to adjudicate the claims.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claims for a Higher Rating

A.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2005).

The Board has reviewed the veteran's claim for an increased 
rating in light of the history of the disability; however, 
where, as in this case, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2005) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2005).  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2005).  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2005).  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Pursuant to Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Limitation of flexion of the leg to 60 degrees is rated as 0 
percent disabling; flexion limited to 45 degrees is rated as 
10 percent disabling; flexion limited to 30 degrees is rated 
as 20 percent disabling; and flexion limited to 15 degrees is 
rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

Limitation of extension of the leg to 5 degrees is rated as 0 
percent disabling; extension limited to 10 degrees is rated 
as 10 percent disabling; extension limited to 15 degrees is 
rated as 20 percent disabling; extension limited to 20 
degrees is rated as 30 percent disabling; extension limited 
to 30 degrees is rated as 40 percent disabling; and extension 
limited to 45 degrees is rated as 50 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee (Diagnostic Codes 5003-5010) 
and for instability of a knee (Diagnostic Code 5257).  
VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 
63,604 (1997) and VAOPGCPREC 9-98 (August 14, 1998), 
published at 63 Fed. Reg. 56,704 (1998).  

Under Code 5257, a 10 percent rating is warranted for 
impairment of the knee with slight recurrent subluxation or 
lateral instability; a 20 percent rating is warranted for 
impairment of the knee with moderate recurrent subluxation or 
lateral instability; and a 30 percent rating is warranted for 
impairment of the knee with severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

B.  Analysis

The veteran maintains that higher ratings are warranted for 
his service-connected right and left knee disabilities.  He 
was afforded VA examinations in March 2002 and July 2005.  
Additionally, the RO obtained the veteran's VA outpatient 
treatment records.  

The veteran's service-connected right knee disability is 
currently evaluated as 20 percent disabling under Code 5257.  
It has been 20 percent disabling ever since the effective 
date of service connection in October 1955.  Thus, such 
rating is protected and may not be reduced.  See 38 C.F.R. 
§ 3.951.  The veteran's left knee disability has been 
evaluated as 10 percent disabling under Code 5010 ever since 
the effective date of service connection in September 2001.  
After carefully reviewing the evidence, the Board finds that 
the preponderance of the evidence is against a higher rating 
for each of the established service-connected knee 
disabilities, as explained herein below.  

In order to establish a 30 percent rating under Code 5257, 
for instability of the right knee, the evidence would require 
a showing of severe impairment.  However, a review of the 
record does not demonstrate that the veteran's right knee 
disability is manifested by severe instability.  In fact, the 
VA examiner in March 2002 and July 2005 determined that, 
despite the veteran's complaints of both knees giving way and 
buckling at times and his use of knee braces and a cane to 
get around, the right knee was stable to medial, lateral, 
anterior, and posterior testing.  Further, the veteran's VA 
outpatient treatment records overall do not demonstrate the 
presence of severe instability.  There was slight ligamentous 
laxity noted on varus testing in December 2003, but 
subsequent records on the whole do not demonstrate any 
laxity, such as at the time of orthopedic visits in June 2004 
and November 2005.  Accordingly, the preponderance of the 
evidence is against the assignment of an increased rating for 
the right knee disability based on recurrent subluxation or 
lateral instability.  

Likewise, the preponderance of the evidence is against the 
assignment of a higher rating for the left knee disability 
under Code 5257.  In order to establish a 20 percent rating 
under Code 5257, for instability of the left knee, the 
evidence would require a showing of moderate impairment.  As 
with the right knee, the left knee was stable to medial, 
lateral, anterior, and posterior testing at the time of the 
VA examinations, and the veteran's VA outpatient treatment 
records overall do not demonstrate the presence of moderate 
instability.

The Board now turns to the question of higher ratings for the 
right and left knee disabilities based on arthritis and 
limitation of motion.  As noted, separate ratings may be 
assigned for instability of a knee and for arthritis with 
limitation of motion of a knee.  In this case, in regard to 
limitation of motion the medical evidence demonstrates that 
both of the veteran's knees are restricted in both flexion 
and extension.  At the time of the VA examination in March 
2002, range of motion of both knees was from 0 degrees of 
extension to 130 degrees of flexion.  However, at the time of 
the VA examination in July 2005, range of motion of both 
knees were from 0 degrees of extension to 125 degrees of 
flexion, which was affected by pain, soreness, and tenderness 
throughout the ranges of motion.  With few exceptions, the VA 
outpatient records do not report with any specificity the 
veteran's limitation of motion, in degrees.  In February 
2003, the veteran had full range of motion of the 
extremities.  In December 2003 and January 2004, there was 
full range of motion of the knees.  In June 2004, the range 
of motion of the knees was from 0 degrees of extension to 120 
degrees of flexion; however, there was full range of motion 
noted the next month.  In October 2004, the range of motion 
was from 5 degrees of extension to 120 degrees of flexion.  
Further, X-rays of both knees revealed mild to moderate 
degenerative changes at the time of the March 2002 VA 
examination, and severe osteoarthritis by the time of a June 
2004 VA orthopedic visit.  

These objective findings demonstrate that the veteran does 
not meet the criteria for a rating in excess of 20 percent 
for arthritis with limitation of motion under the relevant 
codes (5010, 5260, 5261) in regard to the right knee, or a 
rating in excess of 10 percent for arthritis with limitation 
of motion under the relevant codes (5010, 5260, 5261) in 
regard to the left knee.  In that regard, the Board has 
considered whether separate ratings may be assigned under 
Diagnostic Code 5260 (leg limitation of flexion) and 
Diagnostic Code 5261 (leg limitation of extension) for 
disability of the same knee joint.  VAOPGCPREC 9-04 
(September 17, 2004), published at 69 Fed. Reg. 59,990 
(2004).  However, his knee extension is not limited to a 
compensable degree under Code 5260, whereas there is 
satisfactory evidence of painful motion, which warrants the 
assignment of a 10 percent rating according to Code 5010.    

The Board has considered the examiner's comments at the time 
of the July 2005 VA examination to the effect that there was 
pain throughout the ranges of motion, and that the pain in 
both knees was worse over the last 30 degrees of flexion.  
Further, the examiner indicated that repetitive use caused 
increased aches, pains, soreness, tenderness, and 
fatigability, but that such change was not observed at the 
time of the examination.  Nevertheless, on clinical testing, 
range-of-motion findings were not so severe as to meet the 
criteria for higher ratings for flexion and extension 
restrictions under the respective limitation-of-motion codes.  
In sum, there is no objective evidence to show that pain on 
use or during flare-ups results in additional functional 
limitation to the extent that the right knee arthritis with 
limitation of motion would be 30 percent disabling under the 
relevant codes (i.e., restricted to 15 degrees of flexion 
and/or 20 degrees of extension), or that the left knee 
limitation of motion would be 20 percent disabling under the 
relevant codes (i.e., restricted to 30 degrees of flexion 
and/or 15 degrees of extension).  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board notes that, with regard to the left knee claim, 
this is an initial rating case and consideration has been 
given to the propriety of "staged ratings" for this 
condition over the period of time since service connection 
became effective.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In that regard, the Board concludes, however, that 
the evidence shows that the veteran's left knee disability is 
appropriately rated as 10 percent disabling from the 
effective date of service connection in September 2001 and 
throughout the appeal period.  In arriving at that 
determination Board has considered all the evidence of 
record, consistent with the Court's decision in Fenderson.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2005), whether or not the veteran raised them.  For 
example, there is no evidence of any ankylosis, cartilage 
impairment, or impairment of the tibia or fibula of the 
knees, so as to warrant evaluation under Diagnostic Code 
5256, 5258, 5259, or 5262, respectively.  Thus, the Board 
finds no basis upon which to assign a higher or separate 
disability evaluation for either knee.

In sum, there is no basis for higher schedular ratings for 
the veteran's service-connected right and left knee 
disabilities under any code of the VA's Schedule for Rating 
Disabilities (38 C.F.R. Part 4).  As the preponderance of the 
evidence is against the claims for a higher rating, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


							(CONTINUED ON NEXT PAGE)


ORDER

An increased rating for a right knee disability is denied.  

An initial rating in excess of 10 percent for a left knee 
disability is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


